Name: Council Regulation (EEC) No 3806/81 of 21 December 1981 totally or partially suspending Common Customs Tariff duties on certain products, falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 382 / 19 COUNCIL REGULATION (EEC) No 3806/81 of 21 December 1981 totally or partially suspending Common Customs Tariff duties on certain products , falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta ( 1982) THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION . COMMUNITIES, Article !Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, 1 . From 1 January to 31 December 1982 , the prod ­ ucts originating in Malta listed in the Annex shall be admitted for import into the Community of Nine at the customs duties indicated for each of them . 2 . For the purposes of the application of this Regulation , the rules of origin shall be those in force at the time as regards the implementation of the Agreement establishing an Association between the European Economic Community and Malta . Having regard to Council Regulation (EEC ) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural prod ­ ucts ('), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion , A rticle 2 When products benefiting from the arrangements provided for in Article 1 are imported in the Com ­ munity in such quantities or at such prices that Community producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage, the Common Cus ­ toms Tariff duties may be reintroduced in whole or in part on the products in question . Such measures may also be taken in the event of actual or potential serious disadvantage in a single region of the Com ­ munity . Whereas , under Annex I to the Agreement establish ­ ing an Association between the European Economic Community and Malta ( 2 ), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary provisionally to adjust or to supplement certain of the tariff benefits provided for in the abovementioned Annex ; whereas , accord ­ ingly, the Community should , in respect of the prod ­ ucts originating in Malta listed in the Annex to this Regulation , suspend either the fixed component of the levy applicable to goods coming under Regula ­ tion (EEC) No 3033 / 80 or the customs duty appli ­ cable to the other products from 1 January to 31 December 1982 and at the levels indicated for each of them ; Article 3 Whereas in the absence of a protocol provided for in Article 118 of the 1979 Act of Accession, the Com ­ munity must take the measures referred to in Article 1 19 of that Act ; whereas the tariff measure in ques ­ tion will therefore apply to the Community of Nine, 1 . In order to ensure the application of Article 2 , the Commission may decide, by means of a Regula ­ tion , to reintroduce the levying of customs duties for a limited period . 2 . In the event of such action being requested by a Member State, the Commission shall take a decision within a period of not more than 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer to the Council the measure taken by the Commission , within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred (!) OJ No L 323 , 29 . 11 . 1980, p . 1 . (2 ) OJ No L 61 , 14 . 3 . 1971 , p . 3 . No L 382/20 Official Journal of the European Communities 31 . 12 . 81 Article 4to the Council shall not cause the measure to be sus ­ pended . The Council shall meet immediately . It may, acting on a qualified majority, amend or res ­ cind the measure in question . This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY 31 . 12 . 81 Official Journal of the European Communities No L 382 21 ANNEX CCT heading No Description Rate of duty 1 2 3 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 fresh , chilled or frozen : A. Meat : III . Of swine : b ) Other .' Free 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons 6% ex B. Furred game, frozen Free C. Other : ex I. Frogs ' legs Free II . Other Free 04.06 Natural honey 25% 05.03 Horsehair and horsehair waste, whether or not put up as a layer or between two layers of other material : B. Other Free 06.02 Other live plants , including trees , shrubs, bushes, roots , cuttings and slips : A. Unrooted cuttings and slips : 0%II . Other ex D. Other :  Trees and shrubs , excluding fruit - and forest-trees and shrubs ; other live plants , cuttings and roots, excluding azaleas, roses, perennial plants and mushroom spawn 2% 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh, dried , dyed, bleached , impreg ­ nated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids (family Orchidaceae) and Anthurium . ex II . From 1 November to 31 May :  Orchids (family Orchidaceae) and Anthurium . 15% 15% 7% 17% ex B. Other :  Cut flowers, not further prepared than dried  Other cut flowers No L 382 /22 Official Journal of the European Communities 31 . 12 . 81 CCT heading No Description Rale of duly I 2 3 06.04 Foliage , branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants, and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamen ­ tal purposes, fresh, dried, dyed, bleached, impregnated or other ­ wise prepared : B. Other : I. Fresh 8% II . Not further prepared than dried 5% III . Other 14% 07.01 Vegetables, fresh or chilled : ex T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus escu ­ lentus (L. ) Moench); Moringa oleifera (drumsticks) . . Free 08.08 Berries, fresh : F. Other 5% 15.10 Fatty acids, acid oils from refining ; fatty alcohols : C. Other fatty acids ; acid oils from refining Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 14% B. Other II . Game or rabbit meat or offal :  Game 9%  Rabbit 14% III . Other : b) Other : 1 . Containing bovine meat or offal : ex bb) Other :  Prepared or preserved bovine tongue 17% 2 . Other : aa) Of sheep or goats :  Sheep 18%  Goats 16% bb) Other 16% 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles 14% D. Asparagus 20% E. Sauerkraut 15% ex F. Capers 12% 31 . 12 . 81 Official Journal of the European Communities No L 382 / 23 CCT heading No Description Rate of duly 1 -&gt; 3 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not con ­ taining spirit : A. Of a specific gravity exceeding 1 - 33 at 1 5 ° C : III . Other : exa) Of a value exceeding 30 ECU per 100kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 14% b) Of a value not exceeding 30 ECU per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 14% + ( L ) ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 14% B. Of a specific gravity of 1 · 33 or less at 1 5 ° C : II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice 8% 3 . Other citrus fruit juices : ex aa) Containing added sugar :  Excluding lemon juices 13% ex bb) Other :  Excluding lemon juices 13% 6 . Other fruit and vegetable juices, excluding apri ­ cot and peach juices : ex aa) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 17% exbb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 18% No L 382 / 24 Official Journal of the European Communities 31 . 12 . 81 CCT he.idinti \o Description Rate of duty 1 2 3 20.07 (cont 'd) B. II . a) 7 . Mixtures : ex bb ) Other , excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit , pineapple, apple , pear, tomato, apricot or peach juice : 1 1 . Containing added sugar 22 . Other 17% 18% b ) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice : aa ) With an added sugar content exceeding 30 % by weight 8 % + ( L) 8%bb) Other 4 . Other citrus fruit juices : aa ) With an added sugar content exceeding 30 °/ o by weight bb ) With an added sugar content of 30 % or less by weight 14% + (L) 14% 15%cc) Not containing added sugar 7 . Other fruit and vegetable juices, excluding apri ­ cot and peach juice : ex aa) With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices ex bb) With an added sugar content of 30 % or 9 % + ( L) 17% + (L) less by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 9% 17% ex cc) Not containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 9% 18% 8 . Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato , apricot or peach juice : 31 . 12 . 81 Official Journal of the European Communities No L 382 / 25 CCT heading No Description Rate of duty 1 T 3 20.07 B. 11 . b ) 8 , ex bb ) 11 . With an added sugar content exceed ­ &lt;cont'd) ing 30 ° o by weight 17% + ( L) 22 . With an added sugar content of 30 % or less by weight 17% 33 . Not containing added sugar 18% 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeast : II . Baker's yeast : a ) Dried 5 % + vc b ) Other 5 % + vc 23.01 Flours and meal , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans or molluscs Free Abbreviations : ( L ) = levy , vc = variable component .